Citation Nr: 0711316	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-26 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to February 24, 2004, and in excess of 20 percent from 
September 1, 2004, for degenerative disc disease (DDD) of the 
lumbar spine at L4-5. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include adjustment disorder and 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from July 1996 to January 
2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  The RO, in pertinent part, 
continued a 10 percent rating for DDD at L4-5 with 
impingement of the thecal sac.  This matter also comes before 
the Board on appeal from a December 2004 rating decision, 
which denied service connection for depression.  

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include adjustment disorder 
and depression, is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  Prior to February 24, 2004, the veteran's DDD of the 
lumbar spine at L4-5 did not produce incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 month, 
or forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or a combined 
range of motion of the thoracolumbar spine to 120 degrees or 
less.  

3.  From September 1, 2004, the veteran's DDD of the lumbar 
spine at L4-5 did not produce incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months, or forward flexion of the thoracolumbar spine to 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine. 

4.  The objective medical evidence does not demonstrate that 
the veteran suffers from a separate compensable neurological 
disability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent prior 
to February 24, 2004, and in excess of 20 percent from 
September 1, 2004, for DDD of the lumbar spine at L4-5 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R.     §§ 3.102, 4.7, 4.71a, Diagnostic Codes 5235-5243, 
4.124a (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the veteran filed his increased rating claim in 
October 2003.  In October 2003, the RO provided notice to the 
veteran advising him of the need to submit evidence showing 
that his service-connected disability had worsened in 
severity, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence.  An additional VCAA letter 
was sent to the veteran in May 2004 which informed him to 
submit any evidence in his possession that pertained to the 
claim.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the veteran's 
service medical records; VA outpatient treatment records; 
private medical records; radiographic reports; and VA 
examination reports.  In the veteran's April 2004 VA Form 9, 
he declined the opportunity to present personal testimony in 
support of his appeal.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA outpatient treatment records; 
private medical records; radiographic reports; and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Historically, in a January 2001 rating decision, service 
connection was awarded for DDD of the lumbar spine at L4-5 
with impingement of the thecal sac.  A 10 percent rating was 
assigned from January 5, 2001, the day following the 
veteran's separation from service.  The veteran filed the 
instant increased rating claim in October 2003.  The RO 
continued the 10 percent disabling rating in a February 2004 
rating decision.  The veteran disagreed with continued 10 
percent rating and initiated the instant appeal.

In an April 2004 rating decision, a temporary 100 percent 
evaluation was assigned effective February 24, 2004, based on 
surgical or other treatment necessitating convalescence.  The 
10 percent rating was continued from April 1, 2004.  In a 
June 2004 rating decision, the RO extended the period of 
temporary total evaluation to August 31, 2004.  The 10 
percent rating was continued as of September 1, 2004.  

In March 2005, the RO awarded an increased 20 percent rating 
effective September 1, 2004, for DDD of the lumbar spine at 
L4-5 with impingement of the thecal sac and associated 
numbness and tingling of the left lower extremity.  The 
veteran has not withdrawn his increased rating claim and as 
such, it remains in appellate status.    See AB v. Brown, 6 
Vet. App. 35 (1993) (noting that, in a claim for an increased 
disability rating, the claimaint will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded). 

The veteran's DDD of the lumbar spine is rated as 10 percent 
disabling prior to February 24, 2004, and 20 percent from 
September 1, 2004, under 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2006).  Under this Code, intervertebral disc syndrome 
is rated as 10 percent with incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2006).  A 20 percent is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  Id.  
A 40 percent is assigned for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Id.   A 60 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  Id.

For the purpose of evaluation of intervertebral disc 
syndrome, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome which 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id.
Intervertebral disc syndrome can also be evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in the higher evaluation when 
all disabilities are combined under 38 C.F.R. § 4.25.  Id.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent evaluation is warranted where there 
is evidence of forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not great than 235 degrees, or muscle 
spasm or guarding or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour or vertebral body 
fracture with loss of 50 percent or more of the height.  A 
20 percent evaluation is warranted where there is evidence of 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or a combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent evaluation, under those same regulations, requires 
evidence of forward flexion of the thoracolumbar spine to 
30 degrees or less.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a.

Having carefully considered the veteran's contentions in 
light of the evidence of record delineated above and the 
applicable law, the Board finds that the veteran's DDD of the 
lumbar spine more closely approximates the criteria for the 
currently assigned 10 percent rating prior to February 24, 
2004, and 20 percent from September 1, 2004.  

In this regard, a private June 2003 magnetic resonance 
imaging (MRI) report showed grade 1 anteriorlisthesis of L4 
on L5, left facet joint arthropathy, and a central to left 
posterolateral disc herniation encroaching upon the L4 
foramina, left greater than right.  The radiologist noted 
that spondylolisthesis was not present on previous scan.

VA outpatient treatment records dated between June 2003 and 
January 2004 show the veteran sought treatment for radiating 
low back pain and numbness of the left leg.  He repeatedly 
denied bowel or bladder dysfunction.  Muscle strength was 
5/5.  In June 2003, while there was some diminished sensation 
of soft touch and pinprick over the medial and lateral 
aspects of the left lower extremity, there was no evidence of 
acute presacral nerve impingement.  

In July 2003, there was no evidence of muscle spasms.  There 
was some tenderness over the left lumbar paraspinous muscle.  
Sensation and motor examination were intact. An entry dated 
in August 2003 showed some decreased sensation to light touch 
in the left L5 distribution.  However, his gait appeared 
normal and he had a negative straight leg raising 
bilaterally.  An entry dated in September 2003 shows that 
range of motion was limited by obesity rather than back pain.  
In October 2003, the veteran was given an intramuscular 
morphine injection for an exacerbation of low back pain.  In 
November 2003 and December 2003, the veteran's light touch 
was intact.  Deep tendon reflexes were normal, as was his 
gait.  There was no clonus.  An L4-5 fusion was recommended. 

Upon VA examination in November 2003, the veteran denied 
incontinence.  He reported back pain and stiffness, as well 
as numbness and tingling in the left leg.  He indicated that 
back pain increased with prolonged walking and sitting.  He 
stated that he had daily flare-ups with a pain level to 10 
where he was unable to bend, stand, or walk until the pain 
abated.  The veteran denied tenderness in his back.  He 
denied any hospitalizations for his back or surgery.  He 
revealed that he had never been placed on bed rest for his 
back.  He did not use a cane or back brace. 

Physical examination revealed range of motion as follows: 
flexion to 90 degrees; extension to 20 degrees; right and 
left lateral bending to 20 degrees; right rotation to 50 
degrees; and left rotation to 40 degrees.  There were no 
spasms.  Strength was 5/5.  Sensation was intact to 
monofilament.  There was no radiation of pain with 
dorsiflexion of the left foot.  There were no postural 
abnormalities.  X-rays indicated the degree of 
spondylolisthesis was increasing.  The examiner noted that a 
June 2003 MRI report showed DDD at L4-5 and L5-S1 with the 
intervertebral disc appearing hypointense on T2 weighted 
imaging.  There was also a left paracentral disc herniation 
at L4-5 and a smaller central disc herniation at L5-S1.  
Finally, there was a grade 1 anteriolisthesis of L4 on L5.  

A December 2003 computerized tomography (CT) scan of the 
lumbar spine showed degeneration of the L4-5 and L5-S1 
intervertebral disc, as well as full thickness posterior 
annular tears.  Bilateral pars defects were suspected at L4 
with a grade 1 anteriorlisthesis of L4 on L5.  There was also 
a possible healed left lamina fracture at L5 with secondary 
callous formation and sclerosis.  

In February 2004, the veteran underwent a L5 decompressive 
laminectomy and L4-5 pedicle screw fusion with allograft.  No 
complications arose and the veteran's post-operative course 
was unremarkable.  The neurological examination remained 
intact.  As noted above, the veteran was awarded a temporary 
total evaluation from February 24, 2004, the day of the 
surgery, until August 31, 2004.  

VA outpatient treatment records dated in March 2004 show the 
veteran denied radiating left leg pain, as well as associated 
weakness in the legs or numbness.  He denied bowel or bladder 
impairment.  He had normal sensation and his reflexes were 
intact.  Straight leg raising was negative.  

Records from Dr. SD indicate the veteran complained of low 
back pain in April 2004.  He was using a cane following his 
surgery.  Pain was 5/10.  Straight leg raising was positive 
at 70 degrees bilaterally.  There was no weakness and only 
some discomfort on palpation over the right paravertebral 
area.  

A June 2004 lumbar spine x-ray revealed fusion of the L4 and 
L5 vertebral bodies with metallic plates and screws.  There 
was approximately 7-8 millimeters of anterior displacement of 
the body of L4 on L5.  The findings were unchanged from the 
surgery.  

VA outpatient treatment records dated between August 2004 and 
February 2005 indicate the veteran continued to complain of 
low back pain.  He also began complaining of radiating right 
leg pain as opposed to the left.  Deep tendon reflexes were 
repeatedly normal.  The Board would noted at this juncture, 
that the veteran was in a motor vehicle accident in March 
2004, which treatment notes from West Penn Comprehensive 
Health Care indicate exacerbated right sided lower back pain.  

Upon VA examination in March 2005, the examiner noted the 
veteran's physical therapy and pain clinic participation were 
discontinued due to several no-show visits.  The veteran 
reported that radiating left leg pain was corrected by the 
surgery, but that he now had right leg pain.  The veteran 
indicated that he had no relief from the pain with 
medication.  He reported daily flare-ups of pain, 
approximately five times per day to a pain level of eight.  
He indicated that he had to stop activity during the flare-
ups and sit.  He reported weakness in the lumbosacral area, 
stiffness, and giving way of his legs.  He did not wear a 
back brace but did ambulate with a cane.  He denied any 
radiation of numbness or tingling.  He had no 
hospitalizations for his back since the surgery and had not 
been placed on bed rest for his back since the immediate 
postoperative period.  

Physical examination showed forward flexion to 50 degrees, 
extension to 15 degrees, bilateral bending to 20 degrees, and 
bilateral rotation to 30 degrees.  He did complain of pain 
with range of motion.  There was no evidence of increased 
weakness, decreased endurance, or incoordination produced 
during the exam.  There was also no muscle spasm or gross 
back deformities from visual inspection.  Lower extremity 
strength was 5/5.  Sensation was intact to the sacral area to 
monofilament.  

Vibratory sensation and sensation to monofilament was intact 
in both feet.  Patellar reflexes were 2+.  Achilles tendon 
reflexes were 2+ on the left and +1 on the right.  Babinski's 
was negative.  The veteran's gait was stiff while using the 
cane.  Bilateral straight leg raises produced pain in the 
lumbosacral area and buttock, but there was no radiation of 
pain, numbness, or tingling down the legs, nor was there 
change in the pain with dorsiflexion of the feet.  Pedal 
pulses were palpable.  He reported only one incontinent 
accident.  X-rays revealed bilateral spondylolysis of L4 with 
first degree spondylolisthesis at L4-5.  There was also 
posterior fusion at L4-5 with bilateral pedicle screws and 
rods. 

While a 10 percent rating is warranted prior to February 24, 
2004, and a 20 percent rating from September 1, 2004, there 
is no objective evidence to warrant an increased evaluation 
under the rating criteria for intervertebral disc syndrome or 
the General Rating Formula for Diseases and Injuries of the 
Spine, even considering the veteran's complaints of pain and 
functional loss.  38 C.F.R. § 4.71a; see also Deluca, supra.  
The evidence delineated above does not show that prior to 
February 24, 2004, the veteran's DDD of the lumbar spine 
produced incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

Similarly, from September 1, 2004, the veteran's DDD of the 
lumbar spine has not produced incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  Despite complaints of daily flare-ups of pain both 
prior to February 2004 and from September 2004, the veteran 
denied bed rest prescribed by a physician, except the 
immediate postoperative period in February 2004.  Id.   As 
noted above, the veteran was awarded a temporary total 
evaluation from February 24, 2004, the day of the surgery, 
until August 31, 2004.  

Prior to February 24, 2004, there was also no evidence of 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or a combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees to warrant a 20 percent rating under the General 
Rating Formula for Diseases and Injuries of the Spine.  Id.  
While the veteran complained of muscle spasm, there was no 
objective evidence of any, to include spasms severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
From September 1, 2004, there was no evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  Id.     

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the diseased discs under the 
diagnostic codes pertinent to rating neurological disorders.  
See Bierman v. Brown, 6 Vet. App. 125 (1994); Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  However, after reviewing 
the record, the Board finds that a separate disability rating 
is not warranted, because the objective medical evidence does 
not demonstrate that the veteran suffers from a separate 
compensable neurological disability from his DDD of the 
lumbar spine at L4-5.  

In this regard, examinations have not identified any separate 
neurological findings or disability not already contemplated 
under the discussed pertinent criteria.  As noted above, the 
veteran repeatedly denied bowel or bladder impairment.  In 
March 2005, he only reported one episode of incontinence.  
Thus, such does not represent a chronic disorder.  Further, 
while bilateral straight leg raises produced pain in the 
lumbosacral area and buttock in March 2005, there was no 
radiation of pain, numbness, or tingling down the legs nor 
was there change in the pain with dorsiflexion of the feet.  
Additionally, vibratory sensation and sensation to 
monofilament was intact in both feet, patellar reflexes were 
2+, achilles tendon reflexes were 2+ on the left and +1 on 
the right, and Babinski's was negative.  Therefore, the Board 
concludes that the veteran does not suffer from additional 
neurological deficiency so as to warrant a separate 
disability rating under the diagnostic codes pertinent to 
rating neurological disorders.  See 38 C.F.R. § 4.124a; see 
also Bierman, 6 Vet. App. at 129-132.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of DDD of the lumbar 
spine and its effects on his earning capacity and ordinary 
activity, including his complaints of pain.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.41, 4.45, 4.59.  The Board has 
also considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

Finally, the Board has considered the issue of whether the 
veteran's service-connected DDD of the lumbar spine presented 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  Although the veteran reports that his 
low back pain has caused him to quit his job, there is 
nothing in the record to distinguish his case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  The November 2003 
VA examiner did not render the veteran unemployable, but 
simply indicated the veteran would have difficulty performing 
a job that required prolonged sitting, standing, walking, or 
repetitive range of motion.  Further, the veteran was 
reportedly assisting his wife with her day care, doing 
sedentary activities with the children.  There is also no 
evidence revealing frequent periods of hospitalization.    

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
assigned 10 percent rating prior to February 24, 2004, and 20 
percent from September 1, 2004, compensate the veteran for 
the nature and extent of severity of his back disability, 
including functional loss due to pain.  Therefore, in the 
absence of exceptional factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  


ORDER

Entitlement to an evaluation in excess of 10 percent prior to 
February 24, 2004, and in excess of 20 percent from September 
1, 2004, for DDD of the lumbar spine at L4-5, is denied. 


REMAND

The veteran also contends that he is entitled to service 
connection for an acquired psychiatric disorder.  A 
preliminary review of the record discloses that additional 
development is necessary prior to appellate disposition. 

Specifically, the veteran asserts that he suffers from an 
adjustment disorder and depression as a result of his service 
connected DDD of the lumbar spine at L4-5 and a torn meniscus 
of the right knee.  Pursuant to 38 C.F.R. § 3.310, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board finds that an examination is necessary as there is 
insufficient medical evidence to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (d).  The evidence of record 
shows the veteran has been variously diagnosed with an 
adjustment disorder with mixed emotions, an adjustment 
disorder with mixed emotions and depression, and depression.  
The adjustment disorder has also been considered both chronic 
and provisional.  There appears to be a conflict with regard 
to the current diagnosis, as well as with the etiology of the 
disorder.  In March 2004, VA treatment providers thought it 
to be secondary to pain and on other occasions it was 
diagnosed in connection with complaints of financial 
problems, family illness, and marital strife.  

Therefore, upon remand the veteran should be afforded a VA 
examination for the express purpose of rendering a current 
diagnosis and an opinion as to the etiology of the claimed 
disorder.  The examiner is asked to address the specific 
questions set forth in the numbered paragraphs below.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 

Ongoing VA medical records pertinent to the issue should also 
be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Finally, the Board notes that while the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate a claim for service connection, he was 
not provided with notice of the type of evidence necessary to 
establish secondary service connection, or a disability 
rating or effective date for the disability on appeal.  Thus, 
on remand the RO should provide corrective VCAA notice. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R.
 § 3.159(b), with respect to his claim 
for secondary service connection.  The 
notice should also advise the veteran 
that a disability rating and effective 
date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AOJ should obtain VA outpatient 
treatment records from the Pittsburgh, 
Pennsylvania, VA Medical Center dated 
after February 2005.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.

3.  Thereafter, the AOJ should arrange 
for an examination of the veteran by a VA 
psychiatrist to determine the current 
diagnosis and etiology of any acquired 
psychiatric disorder present.  The 
psychiatrist must review the entire 
claims file in conjunction with the 
examination.  All studies or tests deemed 
necessary should be conducted.  

Following review of the claims file and 
examination of the veteran, the examiner 
should provide the diagnosis for any 
psychiatric disorder(s) found.  The 
examiner should indicate whether a 
current chronic psychiatric disorder is 
as likely as not related to the veteran's 
active duty service or is proximately due 
to, the result of, or permanently 
aggravated beyond normal progression, by 
the service-connected DDD of the lumbar 
spine at L4-5 and torn meniscus of the 
right knee.  If the examiner finds a 
psychiatric disorder is aggravated by the 
veteran's service-connected disorders, 
he/she should quantify the degree of 
aggravation.

The term, "as likely as not," does not 
mean "within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.  The examiner also 
should provide complete rationale for all 
conclusions reached.

4.  Thereafter, after the completion of 
any indicated additional development, the 
AOJ should readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC), and provided an opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


